422 F.2d 398
UNITED STATES of America, Appellee,v.Larry BLACK, Appellant.
No. 13649.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 3, 1969.Decided Feb. 17, 1970.

Robert M. Alexander, Arlington, Va.  (court-appointed counsel), for appellant.
David G. Lowe, Asst. U.S. Atty.  (Brian P. Gettings, U.S. Atty., and Alfred D. Swersky, Asst. U.S. Atty., on the brief), for appellee.
Before SOBELOFF, BRYAN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
Larry Black appeals his conviction for receiving and concealing four capsules of heroin in violation of 21 U.S.C. 174.  The sole issue presented on appeal concerns the constitutionality of that part of Section 174 which provides that possession of the narcotic drug 'shall be deemed sufficient evidence to authorize conviction unless the defendant explains the possession to the satisfaction of the jury.'


2
In Turner v. United States, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610 (1970), the Supreme Court upheld the constitutionality of this statutory inference as it applies to heroin, and we find that case controlling here.


3
The judgment is affirmed.